DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/21/2021 has been entered. Claims 1 and 5 were amended, and claims 2-4, 6-8, 13-14, and 19-20 were canceled. Thus, claims 1, 5, 9-12, and 15-18 are pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a rotating electrical machine…configured to generate an assist load” in claim 1 lines 5-6 and claim 5 lines 8-10, “a motion control device configured to control” in claim 1 line 8 and claim 5 line 11, “a storage unit configured to store” in claim 11 line 3 and claim 17 line 3, and “an arithmetic unit configured to execute” in claim 11 line 4 and claim 17 line 4.
According to the Applicant’s specification on page 9 in the third paragraph, the limitation of a rotating electrical machine is comprised of a main body, a rotation shaft driven by the main body, a load-side pulley, and a speed detector. According to the Applicant’s specification on the last two paragraphs of page 9 and first paragraph on page 10, the limitation of a motion control device comprises a computer with a drive control to control the motor and an index calculating unit to calculate the anaerobic threshold. According to the Applicant’s 
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Micheal Battaglia on 1/21/2022.
The application has been amended as follows: 
In claim 1 line 3 the phrase “a person to be tested” has been replaced by --a person with low physical strength to be tested--. 
In claim 1 line 9 the phrase “a person” is being changed to --the person--.

Reasons for Allowance
Claims 1, 5, 9-12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the claim is allowable because the prior art of record alone or in combination fails to teach or render obvious a kinesitherapy apparatus comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationships as claimed and further including the motion control device is configured to identify a value of the generated minus assist load at which the person to be tested is not pushing the pedals with force and the rotation of the pedals is stopped.
Regarding independent claim 5, the claim is allowable because the prior art of record alone or in combination fails to teach or render obvious an anaerobic threshold identifying method comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationships as claimed and further including identifying a value of the generated minus assist load at which the person to be tested is not pushing the pedals with force and the rotation of the pedals is stopped.
The closest prior art of record is Huszczuk (US 5,165,278) in view of Stegmann (US 5,782,772), Shiga (US 6,512,948 B1), Tsai (US 6,942,6033 B1), and Frikha (see “Influence of warm-up duration and recovery interval prior to exercise on anaerobic performance” article attached).
Huszczuk does discloses a kinesitherapy apparatus (bicycle ergometer) (abstract) comprising: a pedaled rotational mechanism (pedals 11,12 on crank arms 13, 14) (Figs. 1-2); a rotating electrical machine (a motor 18, a motor shaft 17, flywheel 19, and resolver 16 which can sense rotational speed) (Fig. 1; col. 4, lines 6-15, 32-41), a transmission mechanism (gear system between the crankshaft 15 and shaft 17) (col. 3 lines 65-68; col. 4 lines 1-9), an assist load to be applied (motor rotates pedals at desired speed before a physical output test) (abstract; col. 1 lines 37-43; col. 2, lines 49-57), and generating a minus assist load in a warm-up period (the torque provided by the motor to the pedals before a test is to overcome the device inertia and friction for a weak or infirm patient, and bring the device to a desired speed) (abstract; Fig. 1; col. 1 lines 37-43; col. 2, lines 44-57). Huszczuk does not disclose a measuring instrument configured to measure oxygen uptake and carbon dioxide emission, a motion control device programmed by an exercise stress program to calculate an anaerobic threshold and configured to control the rotating electrical machine, raise a load in a ramp loading period, calculate the anaerobic threshold based on data obtained via the measuring instrument, increase a value of the minus assist load after the warm-up period, identify a value of the generated minus assist load at which the person to be tested is not pushing the pedals with force and the rotation of the pedals is stopped, and starting the ramp loading period with the identified value of the minus assist load as the starting point.
While Stegmann does teach a measuring instrument configured to measure oxygen uptake and carbon dioxide emission (mask 20 and analysis instrument 22 test the oxygen and carbon dioxide) (Stegmann; Fig. 1; col. 4, lines 4-9), and calculate the anaerobic threshold based on data obtained via the measuring instrument (anaerobic threshold is calculated for

(Stegmann; Figs. 1-3; col. 1 lines 16-21; col. 4 lines 4-9) Stegmann does not teach all of the remaining components of the independent claims. 
While Shiga does teach a motion control device (CPU 6 which controls load control 9 and receives input to calculate the anaerobic threshold) (Shiga; Fig. 1; col. 10, lines 30-31) programmed by an exercise stress program to calculate an anaerobic threshold and configured to control the rotating electrical machine (load device 9 controls load applied to pedals, and is in turn controlled by CPU 6; anaerobic threshold is determined with a physical test, in which the load applied increases over time) (Shiga; Figs. 1, 5A-5B; abstract; col. 10, lines 30-31), raise a load in a ramp loading period (load applied to user increases over time) (Shiga; Figs. 5A-5B; abstract; col. 10, lines 30-31), increase a value of the minus assist load after the warm-up period (after the initial torque provided to bring a user up to a desired speed as described in Huszczuk, Shiga teaches the load applied to a user for a test increases over time; thus, the initial torque  assisting a user would become less of an assisting force and more of a resisting one over time during the test) (Huszczuk, abstract, col. 1 lines 37-43, col. 2, lines 49-57; Shiga, Figs. 5A-5B, abstract, col. 10 lines 30-31), Shiga does not teach all of the remaining components of the independent claims. 
While Tsai does teach identifying a value of the generated minus assist load at which the person to be tested is not pedaling and the rotation of the pedals is stopped(the combination of the generated compensatory power assisting force and the preset resistance of the wheels is the generated minus assist load; this force is equivalent to the smallest preset resistance alone when the patient is first attempting to rotate the mechanism; the preset resistance is detected, 
While Frikha does teach wherein pedaling and the rotation of the pedals is stopped between a warm-up and the anaerobic (i.e. Wingate) test (5 minute passive recovery period between the end of warm-up and the beginning of the Wingate test) (Frikha; page 362, section “Experimental procedures”), Frikha does not teach all of the remaining components of the independent claims. 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claim 1 and 5, and since the prior art of record does not teach and render obvious identifying a value of the generated minus assist load at which the person to be tested is not pushing the pedals with force, thus claims 1, 5, 9-12, and 15-18 read over the prior art of record and the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785